White, J.
In the petition for habeas corpus, the illegal restraint of the relator is alleged to consist in the fact that he has been tried and acquitted of the same offence for which he is held in custody.
The writ of habeas corpus is not designed to effect an appeal or operate as a writ of error or certiorari; and the court, on habeas corpus, will not, for the purpose of discharging the applicant, consider the sufficiency of facts relied on as evidencing a former acquittal for the sameoffence for which he is in custody. Perry v. The State, 41 Texas, 488 ; Darrah v. Westerlage, 44 Texas, 388 ; Ex parte Schwartz, 2 Texas Ct. App. 74.
It furthermore does not appear from the facts developed! on the trial that applicant is held for the offence of which he had been acquitted, nor, indeed, that he was under any such restraint at all as would entitle him to have it investigated upon habeas corpus.
The judgment of the court below is affirmed, and the relator adj udged to pay all the costs of this proceeding.

Affirmed.